DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 17, 19-22, and 25-37 are pending in this application.  Claims 1-16, 18, 23, and 24 have been cancelled.  Claims 25-37 have been added.  Claims 17, 19-21, and 25-34 are rejected in this Office action.

Election/Restrictions
Newly submitted claims 35-37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different field of search.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, newly submitted claims 35-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-21, and 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US2015/0359251) and Carlson et al (US 2015/0237898) in view of Talebi et al (US 8029846) and Schiffman et al.
Jackson et al disclose a blended steviol glycoside composition, comprising: 76.8 wt% rebaudioside A, 18 wt % rebaudioside B, 1.3 wt % sodium chloride and 4 wt% glucose, wherein the composition (cf. table 21). Said composition provides an improved sweetness profile (see  entire document, especially paragraphs [0008]-[0011], claims 13-20, examples 1, 4-8, and tables 21 and 22).  Jackson et al disclose the use of thaumatin as a sweetener (claim 4).
Carlson et al disclose a blended steviol glycoside composition, comprising: 37% to 43% rebaudioside A, 37% to 43% rebaudioside B, 7% to 13% rebaudioside D, and 7% to 13% stevioside, based on the amount of rebaudioside A, rebaudioside B, rebaudioside D and stevioside in the blend (see entire document, especially claims 8 and 11). Carlson et al disclose thaumatin as a sweetener (paragraph [0050]).
The claims differ as to the specific ratios.
Talebi et al disclose a sweetener composition comprising steviol glycosides (i.e. rebaudioside A)and thaumatin (see entire document, especially claims 1 and 7). Talebi et al disclose the addition of rebaudioside B (claim 21).
Schiffman et al disclose synergism in sweetener compositions containing stevioside and thaumatin (see entire document, especially Table 1).
The prior art teaches the combination of steviol glycosides, including rebaudioside A and rebaudioside B,  and thaumatin.
It would have been obvious to one of ordinary skill in the art to use the claimed components as taught by Jackson et al, Carlson et al, and Talebi et al because the use and manipulation of known sweetener components is obvious, expected, and within the skill of the art.  Furthermore, as taught by Schiffman et al, synergism for sweetener combinations is known, expected, and obvious.
Once the art recognizes components as sweeteners then the manipulation and optimization of amounts would be obvious and expected.  In the absence of a showing to the contrary,  Applicant is using well-known components for their art-recognized function to obtain no more than expected results.  Applicant does not attach criticality to the claimed range.

Response to Arguments
Applicant’s arguments with respect to claims 17, 19-21, and 25-34 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
August 4, 2022